      Case 4:18-cv-00824-O Document 66 Filed 03/23/21               Page 1 of 1 PageID 818



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                     §
                                                  §
          Plaintiffs,                             §
                                                  §
 v.                                               §    Civil Action No. 4:18-cv-00824-O
                                                  §
 EQUAL EMPLOYMENT                                 §
 COMMISSION, et al.,                              §
                                                  §
          Defendants.                             §

                                             ORDER

         The parties’ joint motion to extend time to submit a stipulation of facts regarding standing

and class certification (ECF No. 65) is GRANTED. The parties must file their joint report no later

than April 6, 2021.

         SO ORDERED on this 23rd day of March, 2021.



                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                                  1
